DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
The first recitation of claim 19 has been changed to claim 18. Additionally, claim 18 has been canceled. 
Allowable Subject Matter
Claims 1, 3-17 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claims 1 and 8, the prior art of record fails to teach, disclose or render obvious “allowing a user to override a determination to not delivery an infusate and to specify use of the disposable despite the determination that the disposable is not valid for use, and the infusion pump delivering the infusate if the user specifies use of the disposable without changing the validity information” in addition to other limitations.	Regarding claims 14 and 22, the prior art of record fails to teach disclose or render obvious the “infusion pump being self-programmed to deliver infusate sufficient to prime the disposable” in addition to other limitations. 	Regarding claim 17, the prior art of record fails to teach, disclose or render obvious “requiring a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/BRANDY S LEE/Primary Examiner, Art Unit 3783